DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Specification:
[0076] At block 626, if the absolute value of the Z score for a sample is greater than the critical threshold then anomaly detector 406 at block 630 marks the sample as anomalous and saves this information. Otherwise, anomaly detector 406 at block 628 marks the sample as normal and saves this information. In one embodiment, anomaly detector may pre-set all samples of a metric as normal and only change the annotation of the sample if an anomaly is detected. At block 632, if the number of anomalous samples in the current metric is greater than a predetermined threshold, then the current metric is marked as anomalous at block 634 and this information is saved in an anomalous metric data structure in memory 304 (e.g., part of metrics data and anomalies 408). In an embodiment, the threshold may be three when the sample size is five (e.g., when three out of five samples are anomalous, then the current metric is considered to be anomalous). Other sample sizes and thresholds may be used in various embodiments. Processing continues at block 636, where anomaly detector determines if all metrics have been processed for the second set. If so, anomaly detector processing is done at block 638 when all samples of all metrics of the recent metrics data have been processed. Otherwise, anomaly detector processing continues with the next metric of the recent metrics data at block 624.

REASONS FOR ALLOWANCE
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 1, the prior art of record does not appear to anticipate, explicitly teach, or fairly suggest a causal inference engine, coupled to the anomaly detector, to mark one or more nodes in a knowledge representation corresponding to the metrics data for the one or more anomalies and to determine a root cause with a highest probability of causing the one or more anomalies using the knowledge representation.
Further, it would not have been obvious to combine the above limitations with the remaining limitations of the claim.

Note that independent claims 11 and 21 contains the corresponding limitations of claim 1 as shown above; therefore, they are held to be allowable by the same reasoning accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharma et al. (US 2020/0084087) appears to disclose detection of a root cause of anomalies, with the option of manual anomaly detection.
Yang et al. (US 2017/0200088) appears to disclose the use of hypothesis testing to analyze root causes of anomalous behavior.
Sykes (US 2017/0104658) appears to disclose detecting anomalies through deviation scoring and thresholding.
However, none of these references appear to explicitly teach or fairly suggest the above-noted limitations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184